Citation Nr: 1648434	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1999, from November 2001 to July 2005, and from November 2007 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This matter was previously remanded by the Board in July 2013 and March 2016.  The most recent remand in March 2016 directed the RO to obtain and associate with the record all VA treatment records for the Veteran dated from March 2011 to the present, and to ask the Veteran to identify any private medical treatment he had received for his lumbar spine disability since August 2007.  Additional VA treatment records were associated with the record in April 2016, and correspondence requesting that the Veteran identify private medical treatment was mailed in April 2016.  As such, the Board finds that there has been substantial compliance with the Board's March 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based upon individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, however, the evidence of record indicates that the Veteran is currently employed and has maintained his employment throughout the period on appeal.  As such, the issue of entitlement of entitlement to a TDIU will not be addressed by the Board at this time.  



REMAND

The December 2008 rating decision on appeal granted service connection for degenerative arthritis of the lumbar spine, and assigned a noncompensable initial rating, effective from July 17, 2008.  During the pendency of the appeal, a September 2011 rating decision awarded a 10 percent initial rating for the disability at issue, effective from July 17, 2008.  Throughout the rating period on appeal, the lumbar spine disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which contemplates range of motion of the lumbar spine.  The record reflects that the Veteran has been afforded VA examinations of the spine in October 2008, July 2011, and January 2014.  While these examinations included range of active motion testing of the lumbar spine, such findings are not adequate to adjudicate the issue on appeal pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), a new precedential opinion that directly impacts this case that was issued by the United States Court of Appeals for Veterans Claims (Court) after the most recent, January 2014, examination.  

The holding in Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The Board finds that the reported examination findings referenced above, considered in combination with the record as a whole, are not sufficient to address the requirements recognized in Correia.  As such, the Board finds that a remand for additional examination findings is warranted.  

Additionally, the Veteran was last afforded a VA examination in January 2014.  Since then, VA treatment records reflect that the Veteran has been prescribed a TENS unit for treatment of back pain in March 2016.  Such is consistent with possible increase or worsening of pain.  More current findings relative to the low back would be useful in adjudicating the appeal.

Additionally, updated treatment reports since March 2016 from the VA-Eastern Kansas health care system, any other indicated treatment facility, would be useful in adjudicating the appeal.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA-Eastern Kansas health care system, any other indicated treatment facility, and all associated outpatient clinics, dated from March 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of the Veteran's service-connected lumbar spine disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(i) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion, AND in weight-bearing and nonweight-bearing.  If any requested testing cannot be performed, then the examiner must specifically indicated that such testing cannot be done.    

(ii) The examination report should address whether the Veteran's low back functional ability is limited during flare-ups or on repeated use over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





